873 F.2d 1450
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MODCOM, INC., Plaintiff-Appellee,v.ORMCO CORPORATION, Defendant-Appellant.
No. 88-1552.
United States Court of Appeals, Federal Circuit.
Jan. 5, 1989.

1
APPEAL DISMISSED WITH PREJUDICE.


2
Unopposed Motion to Dismiss Appeal with Prejudice.


3
Ormco Corporation hereby moves to dismiss its appeal with prejudice pursuant to an agreement reached between the parties settling the issues on appeal.  Counsel for Modcom has represented to Ormco's counsel that it has no objection to this motion.  A proposed Order is submitted herewith.